540 U.S. 901
FLORES-ESCOBEDO, AKA DOMINGUEZ MARTINEZv.UNITED STATES.VILORIO-ALVAREZv.UNITED STATES.RODRIGUEZ-HERNANDEZv.UNITED STATES.AGUILAR-ALVAREZ, AKA VALENCIA-RIOSv.UNITED STATES.DIMAS-CORREAv.UNITED STATES.SAENZ-BORDONv.UNITED STATES.MONJARAZREYESv.UNITED STATES.ARCHERv.UNITED STATES; andGARZA-CEBALLOSv.UNITED STATES.
No. 03-5314.
Supreme Court of United States.
October 6, 2003.

1
Appeal from the C. A. 5th Cir.


2
Certiorari denied. Reported below: 66 Fed. Appx. 523 (ninth judgment); 67 Fed. Appx. 243 (second judgment), 244 (first judgment), 245 (sixth and seventh judgments), and 246 (third, fourth, fifth, and eighth judgments).